MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              May 20 2016, 9:15 am

this Memorandum Decision shall not be                                    CLERK
                                                                     Indiana Supreme Court
regarded as precedent or cited before any                               Court of Appeals
                                                                          and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lawrence M. Hansen                                      Gregory F. Zoeller
Hansen Law Firm, LLC                                    Attorney General of Indiana
Noblesville, Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bruce McIntyre,                                         May 20, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        29A02-1509-CR-1604
        v.                                              Appeal from the
                                                        Hamilton Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Paul A. Felix, Judge
                                                        Trial Court Cause No.
                                                        29C01-1411-FC-9105



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016          Page 1 of 11
[1]   Following a jury trial, Bruce McIntyre was convicted of Class C felony forgery, 1

      and he now appeals, asserting that the State failed to present sufficient evidence

      to convict him.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Irving Paul (“Paul”) is a “mostly retired” Indiana businessman. Tr. at 110.

      However, in his retirement, Paul, along with some partners, started a consulting

      business called Paul & Associates Consultants several years ago. Paul &

      Associates, among other things, is involved in business development

      opportunities, by investing in new or expanding businesses. Sometime after

      forming Paul & Associates, Paul met McIntyre through a mutual friend. At

      that time, McIntyre was a partner of, or employed by, a company called The

      Dane Group (“The Dane Group”), which was involved in real estate

      development and provided “short-term financing for companies that were either

      new or trying to grow.” Id. at 111. Paul engaged in “five different deals” with

      McIntyre. Id. In the course of their relationship, the pattern of the transactions

      generally was that McIntyre would present Paul with the available investment

      opportunities, Paul would provide some amount of funds to The Dane Group,

      and, thereafter, Paul would receive the agreed-upon return on investment.




      1
       See Ind. Code § 35-43-5-2(b)(4). We note that this statute was amended effective July 1, 2014; however, we
      will apply the statute in effect at the time that McIntyre committed his offense.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016             Page 2 of 11
[4]   On February 2, 2014, Paul received an email from McIntyre, in which

      McIntyre inquired if Paul was interested in investing in a “great opportunity” to

      help fund the expansion efforts of a new company called Indian Coffee

      Company, located in Bartlesville, Oklahoma. State’s Ex. 2. Indian Coffee

      Company at that time only served breakfast and lunch, but the email

      represented that “Indian Coffee is expanding” and “will also be opening” an

      evening meal dinner service. Id. “The funds will be used to purchase new

      equipment,” “perform . . . improvements,” as well as “construction . . . to

      extend current seating.” Id. McIntyre asked Paul if he would be interested in

      investing $57,300.00 with a ten percent rate of return in a 150-day term.

      McIntyre concluded the email with: “Let me know if you’re interested and I

      will have the note drafted and signed for you.” Id.


[5]   Based on the representations in the email, Paul agreed to loan $50,000.00 in

      exchange for the agreement that he would receive $55,000.00 by July 3, 2014,

      and, later that week, Paul dropped off a check at the offices of The Dane Group

      in the amount of $50,000.00. The Dane Group deposited the check, and the

      $50,000.00 in funds were thereafter sent to and received by Indian Coffee

      Company, which was owned in equal percentages by one of McIntyre’s

      business partners at The Dane Group and by a Bartlesville man named Mark

      Spencer (“Spencer”).


[6]   On February 18, 2014, McIntyre sent Paul an email that attached a Promissory

      Note (“Note”), dated February 3, 2014, relative to the Indian Coffee Company

      investment transaction. State’s Ex. 3. McIntyre signed the Note as “Borrower”

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 3 of 11
      and the Note reflected that Spencer signed it as “Personal Guarantor.” State’s

      Ex. 1. McIntyre notarized the Note, which affirmed that Spencer appeared

      before him, “acknowledged the execution of the foregoing” Note, and “stated

      that any representations therein are true.” Appellant’s App. at 106. Like the

      Note, the notarization was dated February 3, 2014. McIntyre told Paul in his

      February 18 email, “I dropped the signed original in the mail to you this

      morning[,]” and Paul received it at his home in the mail shortly thereafter.

      State’s Ex. 3.


[7]   The Note reflected that payment of $55,000.00 was due on July 3, 2014, but by

      that date, Paul had received no payment on the loan. Therefore, he sent an

      email concerning default on the Note to the following people: McIntyre; one of

      McIntyre’s partners at The Dane Group named Shelly Guzman; and Spencer,

      whose name appeared as “Guarantor” on the Note. State’s Ex. 1. McIntyre

      responded to Paul, stating that he had been in the hospital and that he “would

      be working on paying it[.]” Tr. at 119. Paul received a partial payment from

      The Dane Group on July 9, another on July 10, and a third on July 25. On

      July 31, McIntyre met with Paul in person, and McIntyre told Paul, “[I] made a

      mistake,” explaining that “the guarantor on the [N]ote was not Mark Spencer.”

      Id. at 120. McIntyre told Paul that there was a personal guarantor, although

      McIntyre “did not share the name of that person” with Paul. Id. Thereafter, on

      August 6, McIntyre received a fourth partial payment from The Dane Group.

      On August 15, 2014, because money was still due and owing, Paul attempted to

      reach McIntyre by text message, but received a reply that McIntyre’s

      Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 4 of 11
       “employment had been terminated” and that McIntyre “was no longer with

       The Dane Group.” Id. at 121.


[8]    On August 19, Paul met with McIntyre, and McIntyre promised “that he would

       personally take care of the money that was due” to Paul & Associates. Id. Paul

       received no further payment on the amount owed, and he thereafter filed a civil

       lawsuit on the Note against The Dane Group, McIntyre, and Spencer. Paul’s

       counsel received a letter from McIntyre, suggesting that he would/could

       provide another note with collateral for amounts owing, and he stated that

       Spencer was not in any way involved in the original Note of February 3, 2014.

       State’s Ex. 4.


[9]    The State charged McIntyre with one count of Class C felony forgery, alleging

       that, on or about February 3, 2014, McIntyre with intent to defraud “did utter a

       written instrument,” namely a promissory note, “in such a manner that it

       purports to have been made by authority of one who did not give authority, to-

       wit: Mark Spencer[.]” Appellant’s App. at 102.


[10]   At the ensuing jury trial, Paul testified that he received a total of $35,889.55 in

       payments during July and August 2014, but he was still owed approximately

       $20,000.00, plus interest on the Note. Paul stated that he “absolutely” relied on

       the existence of a guarantor on the Note when entering into the transaction. Tr.

       at 125. When Paul was asked if the other “deals” in which he had engaged




       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 5 of 11
       with The Dane Group included a guarantor, Paul replied, “They did.” 2 Id. at

       134.


[11]   Spencer, an Oklahoma businessman, also testified at trial. At all relevant times,

       Spencer lived in Bartlesville, Oklahoma, and he met McIntyre, through an

       acquaintance, in the summer of 2012 when McIntyre was in Bartlesville,

       investigating real estate business investment opportunities. In partnership with

       The Dane Group, Spencer opened Indian Coffee Company in July 2013.

       Spencer testified that on July 7, 2014, he received the email from Paul about the

       unpaid Note, but that at that time he did not know, and had never heard of,

       Paul. He, therefore, attempted to contact McIntyre “to find out what was going

       on,” but was unable to reach him, so he spoke to Guzman, who told Spencer

       that the situation “was just a mistake.” Tr. at 144. Spencer later reached

       McIntyre, who told Spencer that he “would fix it[.]” Id. Spencer explained

       that, in early 2014, he had contacted McIntyre regarding the issue of a need for

       additional funding, but that until he received Paul’s email in July 2014, he had

       no knowledge of the Note, Paul, or the fact that Paul loaned $50,000.00.

       Spencer stated that while Indian Coffee Company did receive a sum of

       $50,000.00 from The Dane Group, most of that money was used for daily

       operating expenses, and only an estimated 25% was used for expansion. He

       stated that, although his name appeared on the Note, he did not sign it, and,




       2
         Paul testified that he received full payment on “three of the five” investment transactions in which he
       loaned money to The Dane Group. Tr. at 134.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016                Page 6 of 11
       contrary to what the notarization reflected, he had never been in Indiana until

       the day prior to trial.


[12]   McIntyre’s defense at trial was that it was “error” that Spencer’s name appeared

       on the Note as a guarantor, and, consequently, McIntyre had no intent to

       defraud Paul. Appellant’s Br. at 10. McIntyre further claimed that Paul did not

       rely on the Note when loaning the money. The State maintained that there was

       no evidence to support the suggestion that Spencer’s name on the Note was

       simply a mistake and, the State argued, the testimony showed that Paul relied

       on the Note when he loaned the money. The jury convicted McIntyre as

       charged. After reviewing McIntyre’s criminal history, which included two

       adult felonies – one Class C felony conviction for corrupt business influence

       and one federal felony conviction for forged securities – the trial court

       determined that the matter was “a mandatory non-suspendable sentence

       pursuant to [McIntyre’s] prior criminal history[.]” Appellant’s App. at 15. The

       trial court sentenced McIntyre to eight years, with six years executed, serving

       five years in the Indiana Department of Correction and one year in the

       Hamilton County community corrections program, and the remaining two

       years suspended to probation. Id. at 8, 13-14. McIntyre now appeals.


                                      Discussion and Decision
[13]   McIntyre claims the evidence was insufficient to convict him of forgery. When

       reviewing a challenge to the sufficiency of the evidence, we neither reweigh the

       evidence nor assess witness credibility. Diallo v. State, 928 N.E.2d 250, 252


       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 7 of 11
       (Ind. Ct. App. 2010). Instead, we will consider only the probative evidence and

       reasonable inferences that may be drawn therefrom in support of the verdict.

       Id. We will affirm if the probative evidence and reasonable inferences drawn

       from the evidence could have allowed a reasonable trier of fact to find the

       defendant guilty beyond a reasonable doubt. Bocanegra v. State, 969 N.E.2d
1026, 1028 (Ind. Ct. App. 2012), trans. denied.


[14]   The State charged McIntyre, on or about November 6, 2014, with Class C

       felony forgery. Appellant’s App. at 29. To convict McIntyre as charged, the

       State was required to prove that he, with intent to defraud, uttered the Note, in

       such a manner that it purported to have been made with Spencer’s authority,

       when Spencer had not given such authority. Ind. Code § 35-43-5-2(b)(4)

       (forgery is committed when defendant with intent to defraud, makes, utters, or

       possesses written instrument such that instrument purported to have been made

       by authority of one who did not give authority). “Proof of intent to defraud

       requires a showing that the defendant demonstrated ‘intent to deceive and

       thereby work a reliance and injury.’” Bocanegra, 969 N.E.2d at 1028 (quoting

       Wendling v. State, 465 N.E.2d 169, 170 (Ind. 1984)). Because intent is a mental

       state, the fact-finder often must “resort to the reasonable inferences based upon

       an examination of the surrounding circumstances to determine” whether—from

       the person’s conduct and the natural consequences therefrom—there is a

       showing or inference of the requisite criminal intent. Diallo, 928 N.E.2d at 253.

       On appeal, McIntyre does not challenge that he uttered the Note in a manner

       purporting to have been made by the authority of Spencer when Spencer never


       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 8 of 11
       gave such authority. Rather, McIntyre’s sufficiency claim is that the State’s

       evidence failed to establish that (1) McIntyre had an intent to deceive when he

       uttered the Note and (2) Paul relied on the Note when he loaned the money.


[15]   In asserting that he had no intent to defraud, McIntyre maintains that Spencer’s

       name appearing on the Note was an error. Other than the fact that McIntyre

       told Paul (and Guzman likewise told Spencer) that Spencer’s name appearing

       on the Note was “a mistake,” no other evidence was presented to explain why

       or how Spencer’s name mistakenly appeared as a signatory on the Note. Tr. at

       120. The evidence in the record is that McIntyre presented Paul with an

       investment opportunity with Indian Coffee Company, stating that the

       restaurant “is expanding” and that the funds would be used to purchase

       equipment, perform improvements, and expand seating and serving areas.

       State’s Ex. 2. McIntyre’s proposal to Paul was that Paul would receive

       $55,000.00 by July 3, 2014, on his $50,000.00 investment. The emailed offer

       expressly stated, “Let me know if you’re interested and I will have the note

       drafted and signed for you,” which reflects McIntyre’s representation that a

       promissory note would be included in the “deal” if Paul was interested in

       participating. Id. Thereafter, a Note was prepared in accordance with the

       agreement, and McIntyre signed the Note as “Borrower.” He also notarized

       the Note, stating that Spencer: (1) appeared before him; (2) affirmed the

       contents of the Note; and (3) signed it as a “Personal Guarantor.” State’s Ex. 1.

       However, Spencer did not sign the Note, did not authorize anyone else to sign

       his name on the Note, and, in fact, did not even know about the Note. The


       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 9 of 11
       Note was dated February 3, 2014, the day after McIntyre contacted Paul by

       email to offer the “great opportunity” to invest in Indian Coffee Company. Id.

       Spencer testified that, contrary to McIntyre’s statements to Paul in the February

       2, 2014 email, the majority of the $50,000.00 that Indian Coffee Company

       received was applied toward inventory, payroll, and daily operating expenses,

       not expansion. McIntyre’s argument that he did not intend to defraud

       constitutes an invitation for us to reweigh the evidence in his favor, which we

       will not do. Diallo, 928 N.E.2d at 253.


[16]   In making the argument that Paul did not rely on the Note, McIntyre highlights

       the fact that Paul did not receive the Note until February 18, 2014, which was

       fifteen days after Paul provided the check to The Dane Group. Because Paul

       did not receive the Note until after providing the money, McIntyre argues,

       “[Paul] relied upon the [February 2, 2014] email, not the [P]romissory [N]ote.”

       Appellant’s Br. at 14 (emphasis omitted). In support of his position, McIntyre

       points to the following exchange during defense counsel’s cross-examination of

       Paul:


               Q: You then brought in a $50,000 check on behalf of Paul &
               Associates and dropped it off at The Dane Group?


               A: Yes.


               Q: And it wasn’t until 15 days later that you received the
               promissory note?


               A: Yes.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 10 of 11
               Q: So you dropped off the $50,000 check in reliance on an e-
               mail, not the promissory note?


               A: Yes.


       Tr. at 126-27. However, we are unpersuaded that this isolated statement

       establishes that Paul did not rely on the Note. The referenced email specifically

       states that, if Paul was interested in the “deal” and chose to invest in Indian

       Coffee Company, then McIntyre assured Paul that he would “have the note

       drafted and signed” for him. State’s Ex. 2. A Note was part of McIntyre’s offer

       to which Paul agreed, and Paul loaned the money with the expectation that he

       would receive a Note to secure payment. Furthermore, Paul’s testimony

       reflected that he “absolutely” relied on the existence of a personal guarantor,

       and Paul testified that if he had known that there was no guarantor in this case,

       he “would have demanded [his] money back earlier.” Tr. at 125, 134. From

       this, it was reasonable for the jury to infer that Paul relied on the Note as part of

       his agreement to loan the funds to The Dane Group. Based on the record

       before us, we find that the State presented sufficient evidence from which the

       jury could infer beyond a reasonable doubt that McIntyre committed Class C

       felony forgery as charged.


[17]   Affirmed.


[18]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1509-CR-1604 | May 20, 2016   Page 11 of 11